Citation Nr: 0836195	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  06-02 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from September 1968 to October 
1971.  He also had additional National Guard service from 
December 1982 to January 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Cleveland, Ohio, which denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2007).

The veteran contends that he currently has a right shoulder 
disorder which is  manifested as a result of his period of 
active service.  He asserts that during his period of active 
service, he injured his right shoulder during a parachute 
jump, and that since that time he has been having increased 
symptoms associated with that injury.  The veteran also 
acknowledges that his service medical records make reference 
to a left shoulder injury, and not a right shoulder injury, 
during service, but that this must have been a clerical error 
on the part of the treating physician.

The veteran's Armed Forces Of The United States Reports Of 
Transfer Or Discharge (DD Forms 214) of record show, in 
pertinent part, that the veteran qualified for a master 
parachutist badge and had been awarded the combat infantryman 
badge.  In cases where a veteran asserts service connection 
for injuries or disease incurred or aggravated in combat, 
38 U.S.C.A. § 1154(b) and its implementing regulation, 
38 C.F.R. § 3.304(d), are applicable.  This statute and 
regulation ease the evidentiary burden of a combat veteran by 
permitting the use, under certain circumstances, of lay 
evidence.  If the veteran was engaged in combat with the 
enemy, VA shall accept as sufficient proof of service 
connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with 
the circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish 
service connection, however, there must be medical evidence 
of a nexus between the current disability and the combat 
injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 
(2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

A service medical record dated in March 1970 shows that the 
veteran reported a history of popping, stiffness, and 
decreased range of motion of the left shoulder since a 
parachute accident in May 1969.  The impression was shoulder 
train.  X-ray instructions indicated that the veteran had 
sustained trauma to the left shoulder in a parachute jump in 
May 1969.  Physical examination and X-ray findings were 
negative.

A service orthopedic consultation report dated later in March 
1970 shows that the veteran described a grating noise of the 
left shoulder.  The impression was probable rotator cuff or 
some other muscle grouping moving on each other.  

A report of medical examination dated in August 1971, shows 
that clinical evaluation of the veteran's upper extremities 
was normal.  The associated report of medical history shows 
that the veteran indicated having had a painful or "trick" 
shoulder or elbow.  The examiner elaborated that the veteran 
had experienced frequent popping and stiffness of the left 
shoulder since dislocation two years earlier.

A separation report of medical examination dated in October 
1971, shows that clinical evaluation of the veteran's upper 
extremities was normal.  It was noted that the veteran had 
been injured in a parachute accident in August 1971, but 
there was no mention of either shoulder.  The associated 
report of medical history shows that the veteran indicated 
having had a painful or "trick" shoulder or elbow.  While 
the examiner elaborated that the veteran had injured his 
right foot in the August 1971 parachute accident, there was 
no reference made to his right shoulder.

Subsequent to service, an Army National Guard report of 
medical history dated in July 1985, shows that the veteran 
indicated having had a painful or "trick" shoulder or 
elbow.  The examiner elaborated that the veteran had had a 
basal cell carcinoma excised from the right shoulder in June 
1985, with no evidence of recurrence.

An Army National Guard report of medical examination dated in 
January 1993, shows that clinical evaluation of the veteran's 
upper extremities was normal.  A four to five inch scar of 
the right anterior shoulder was noted.

Private medical treatment records from R. J. Curnow, M.D., 
dated from February 1993 to July 1993 show that the veteran 
was being treated for bilateral shoulder pain, with the right 
greater than the left.  In February 1993, he reported that he 
had not had any history of injury.  He reported being a 
lineman for the Wheatland Rural Electric Association.  In 
April 1993, he again reported no specific date of injury.  An 
employment history of being a lineman which required pole-
climbing and overhead work was indicated.  He was found to 
have arthritis of the acromioclavicular joints, and a 
decompression and Mumford procedure was scheduled for the 
right shoulder.  In May 1993, he underwent an arthroscopic 
surgical procedure of the right shoulder because of chronic 
anterior impingement and acromioclavicular joint arthritis.

An Army National Guard report of medical history dated in 
June 1993, shows that the veteran indicated having had a 
painful or "trick" shoulder or elbow.  The examiner 
elaborated that the veteran had right rotator cuff surgery in 
May 1993, but was back to normal and doing well while lifting 
weights.

A Special Forces Training and Duty report of medical 
examination dated in March 1996, shows that clinical 
evaluation of the veteran's upper extremities was normal.  A 
five inch thin scar over the right shoulder from surgery was 
noted.  The associated report of medical history shows that 
the veteran indicated having had a painful or "trick" 
shoulder or elbow.  The examiner elaborated that the veteran 
had right rotator cuff surgery in 1990, but was better now.

A Special Forces Training and Duty report of medical 
examination dated in March 1998, shows that clinical 
evaluation of the veteran's upper extremities was normal.  A 
four inch light scar of the right shoulder was noted.  The 
associated report of medical history shows that the veteran 
indicated having had a painful or "trick" shoulder or 
elbow.  The examiner elaborated that the veteran had open 
surgery of the right shoulder to clean the joint in 1993.  He 
was said to be doing well with it, and that it was no longer 
a problem.

A radiologic consultation report dated in January 2003 shows 
that the veteran was found to have advanced degenerative 
joint disease of the glenohumeral joint of the right 
shoulder; a widened acromioclavicular joint; and a 
questionable old Banhart lesion.

A service medical record dated in May 2003 shows that the 
veteran reported injuring his right shoulder in a parachute 
jump years earlier.  He was found to have end stage 
degenerative joint disease of the right shoulder.

A chronological record of medical care dated in June 2003 
shows that the veteran was said to have degenerative joint 
disease of the glenohumeral joint of the right shoulder.

A medical prescreen report dated in January 2004 shows that 
the physician elaborated that the veteran had experienced a 
right shoulder dislocation, and that he had developed severe 
degenerative joint disease with chronic pain.  It was noted 
that he needed shoulder joint replacement.

A VA examination report dated in July 2004 shows that the 
examiner indicated that the veteran's entire claims file was 
reviewed in conjunction with conducting the examination of 
the veteran.  The veteran indicated that he worked behind a 
desk, but that he would occasionally work on furnaces, though 
it was difficult for him to get down to floor level.  He 
described a history of dislocating his right shoulder during 
a parachute jump during service in 1969.  He added that he 
did not report the injury because he had wanted to stay in 
special forces.  He described a gradual increase in symptoms 
associated with his right shoulder disorder since then.  The 
diagnosis was osteoarthritis of the right shoulder.

In a letter to the RO dated in June 2005, the veteran 
asserted that his service medical records denoting a left 
shoulder injury during service had been in error, and that it 
was actually his right shoulder that had been injured.

While the July 2004 VA examination report notes a history of 
dislocating the veteran's right shoulder during a parachute 
jump during service in 1969, and a current diagnosis of 
osteoarthritis of the right shoulder, it did not provide an 
opinion as to the etiology of the currently diagnosed right 
shoulder disorder.  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991), Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  As such, on remand, the veteran should be scheduled 
for an appropriate VA examination so that a medical opinion 
may be obtained as to the current nature and etiology of his 
asserted right shoulder disorder.  38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) (2007).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall schedule the veteran 
for a VA examination performed by a 
qualified physician, e.g., an orthopedist, 
to determine the etiology of any current 
right shoulder disorder found to be 
present on examination.  A complete 
history of the claimed disorder should be 
obtained from the veteran.  All indicated 
tests and studies should be performed and 
all clinical findings should be reported 
in detail.  The claims file must be made 
available to the examiner for review.  

Based on examination findings, as well as 
a review of the record, the examiner is 
requested to render an opinion as to 
whether the veteran has a current right 
shoulder disorder that is etiologically 
related to his periods of active service.  
In so doing, the examiner is requested to 
respond to the following:

(a) The examiner should identify any 
current right shoulder disorder found on 
examination; 

(b) The examiner should opine whether any 
current right shoulder disorder is related 
to the veteran's period of active service, 
active duty for training, or inactive duty 
training, to include findings noted in the 
service medical records and any 
injuries/trauma sustained as a result of 
parachute jumping, or whether any such a 
relationship is unlikely.

A completer rationale should be provided 
for all opinions expressed.  The veteran's 
medical records must be made available for 
the examiner to review and the examination 
report should indicate whether the 
examiner reviewed the veteran's medical 
records.

2.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required. If further action is 
required, it should be undertaken prior to 
further claim adjudication.

3.  The RO/AMC will then readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




